Citation Nr: 1402889	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  06-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected bilateral hearing loss and/or right ear tinnitus.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in May 2013 and remanded for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted to comply with the Board's May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The May 2013 remand specifically directed the RO to obtain a VA examination.  A June 2013 supplemental statement of the case on Virtual VA notes that a VA examination was conducted on June 6, 2013, at the Biloxi Medical Center.  However, a copy of the VA examination has not been associated with Virtual VA or VBMS. 

A September 2013 VA C&P Administrative note indicates that an audiometric examination was completed as part of an evaluation for peripheral vestibular disorder.  The note states that, "The results of current testing are available in CPRS."  However, the audiometric examination has not been associated with Virtual VA or VBMS.  As the June 2013 VA examination and September 2013 audiometric examination reports are relevant to the claim and have not been associated with the virtual claims file, the case must be remanded to obtain copies of the VA examination reports.

A medical opinion was obtained in October 2013.  The opinion noted that, "Review was made of available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to prepare the DBQ and such an examination will likely provide no additional relevant evidence."  However, in the May 2013 remand, the Board noted that a remand was warranted to "determine whether the Veteran currently has Meniere's disease" and specifically requested an examination.  In the VA opinion, the VA examiner did not address whether the appellant has a current diagnosis of Meniere's disease.  Additionally, the October 2013 VA opinion does not address whether the appellant's service-connected bilateral hearing loss and/or right ear tinnitus permanently worsened or otherwise aggravated his Meniere's disease.  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).   As the October 2013 VA opinion is inadequate, the claim must be remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA treatment records, including copies of the June 2013 VA examination report, if any, and the September 2013 VA audiological examination report.  If no records are obtained, the claims file must indicate this fact.

2.  After completion of the above, schedule the appellant for a VA ear, nose and throat examination.

The examiner should:

(a)  Identify the nature and etiology of the appellant's claimed vestibular disorder, to include Meniere's disease.

(b)  Provide an opinion as to whether it at least as likely as not (50 percent probability) that any vestibular disorder identified, to include Meniere's disease, is related to service in the military.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability) that any vestibular disorder identified, to include Meniere's disease, is caused or permanently worsened or otherwise aggravated by his service-connected bilateral hearing loss and/or right ear tinnitus.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the virtual claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for Meniere's disease, to include as secondary to the service-connected bilateral hearing loss and/or right ear tinnitus.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



